Name: Commission Regulation (EEC) No 2074/80 of 1 August 1980 re-establishing the levying of customs duties on flax or ramie yarn, not put up for retail sale, products of category 115 (code 1150), originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/ 18 Official Journal of the European Communities 2. 8 . 80 COMMISSION REGULATION (EEC) No 2074/80 of 1 August 1980 re-establishing the levying of customs duties on flax or ramie yarn, not put up for retail sale, products of category 115 (code 11 SO), originating in developing countries, to which die preferential tariff arrangements set out in Council Regu ­ lation (EEC) No 2894/79 apply Whereas, in respect of flax or ramie yarn, not put up for retail sale, the ceiling, calculated as indicated above, should be 305 tonnes ; whereas on 4 July 1980 the amount of imports into the Community of the products in question, originating in countries covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79, which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories (J ), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products listed in Annex D, be suspended up to a Community ceiling equal to 55 % of the total imports of products in the category in question, into the Community, from all beneficiaries, in 1977 ; whereas, however, the ceiling resulting from this calculation may in no case exceed 1 25 % in general of the preferential amount fixed for 1978 ; whereas Articles 4 ( 1 ) and 10 of that Regulation provides that the levying of customs duties may be re-established any time the Community ceiling has been reached, with the exception of those products originating in countries listed in Annex F thereto ; HAS ADOPTED THIS REGULATION : Article 1 As from 5 August 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community, originating in all beneficiary countries and territories, with the exception of those listed in Annex F thereto : Code Category CCT heading No NIMEXE code (1980) Description ( 1 ) (2) P) (4) 1150 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn, not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1980 . For the Commission Etienne DAVIGNON Member of the Commission (&gt;) OJ No L 332, 27. 12. 1979, p. 1 .